Citation Nr: 0834435	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-22 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether clear and unmistakable error exists in a 
March 13, 1995 rating action that denied service connection 
for a right shoulder disability.  

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for residuals of a back and neck injury.  

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for tinnitus.  

4.  Entitlement to an initial increased rating for 
pseudofolliculitis barbae and/or adult acne with facial 
scarring, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1983 
to April 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In January 2002, the RO found no clear and 
unmistakable error (CUE) in the March 13, 1995 rating action 
that had denied service connection for a right shoulder 
disability.  In an October 2002 decision, the RO determined 
that new and material evidence sufficient to reopen a 
previously denied claim for service connection for residuals 
of a back and neck injury had not been received.  By a 
November 2004 rating action, the RO determined that new and 
material evidence sufficient to reopen a previously denied 
claim for service connection for tinnitus had not been 
received.  At that time, the RO also granted service 
connection for pseudofolliculitis barbae and/or adult acne 
with facial scarring and awarded a compensable evaluation of 
30 percent, effective from February 2003, for this disorder.  

As will be discussed in the following decision, the Board 
finds that new and material evidence sufficient to reopen the 
previously denied claim for service connection for tinnitus 
have indeed been received.  The de novo claim for service 
connection for this disorder is addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
On several occasions during the current appeal, the veteran 
raised the issue of entitlement to service connection for 
bilateral hearing loss.  This claim is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In the March 13th, 1995 rating action, the RO denied 
service connection for residuals of a right shoulder injury.  
Although notified of the decision and of his appellate 
rights, the veteran did not initiate an appeal of that 
denial.  

2.  The RO's March 13th, 1995 decision represents a 
reasonable application of extant law to the facts that were 
then known.  

3.  In an April 2000 decision, the RO continued a previous 
denial of service connection for a residuals of a back and 
neck injury.  After receiving notice of that determination, 
the veteran initiated, but did not perfect, an appeal of that 
denial.  

4.  The evidence received since the RO's April 2000 decision 
is both new and material and raises a reasonable possibility 
of substantiating the claim for service connection for 
residuals of a back and neck injury.  

5.  The veteran has a back and neck disability associated 
with his service.  

6.  In a June 2001 decision, the RO denied service connection 
for tinnitus.  After receiving notice of that determination, 
the veteran initiated, but did not perfect, an appeal of that 
denial.  

7.  The evidence received since the RO's June 2001 decision 
is both new and material and raises a reasonable possibility 
of substantiating the claim for service connection for 
tinnitus.  

8.  The service-connected pseudofolliculitis barbae and/or 
adult acne with facial scarring is manifested by depression 
of surface contour of facial scars on palpation and abnormal 
skin texture (to include 2 hyperpigmented inflammatory 
papules on the right forehead and left cheek, multiple pitted 
scarring measuring individually approximately 2 millimeter 
(mm) in size and encompassing 4 X 4 centimeters on the left 
check and temple and 4 X 6 centimeters on the right cheek and 
temple, and 3 mm scattered keloidal papules on the posterior 
neck and posterior hairline).  

9.  However, the service-connected pseudofolliculitis barbae 
and/or adult acne with facial scarring is not manifested by 
visible or palpable tissue loss, gross distortion or 
asymmetry of two features or paired sets of features, a scar 
5 or more inches (13 or more centimeters(cm)) in length, a 
scar at least one-quarter inch (.6 cm) wide at its widest 
part, a scar adherent to underlying tissue, hypo- or 
hyper-pigmented skin in an area exceeding six square inches 
(39 square cm), missing underlying soft tissue missing in an 
area exceeding six square inches (39 square cm), or indurated 
and inflexible skin in an area exceeding six square inches 
(39 square cm).  


CONCLUSIONS OF LAW

1.  The March 13, 1995 rating action which denied service 
connection for residuals of a right shoulder injury is final.  
38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (1994); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).  

2.  CUE was not committed in the March 13th, 1995 denial of 
service connection for residuals of a right shoulder injury.  
38 U.S.C.A. § 5109A (West 2002) & 38 C.F.R. § 3.105 (2007); 
38 U.S.C. § 1131 (West 1994) & 38 C.F.R. § 3.303 (1994).  

3.  The RO's April 2000 continued denial of service 
connection for residuals of a back and neck injury is final.  
38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (1999); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).   
 
4.  The evidence received since the RO's April 2000 
determination is new and material, and the claim for service 
connection for residuals of a back and neck injury is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  

5.  A back and neck injury was incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

6.  The RO's June 2001 denial of service connection for 
tinnitus is final.  38 U.S.C.A. § 7105 (West 2000); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2000); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2007).   
 
7.  The evidence received since the RO's June 2001 
determination is new and material, and the claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).  

8.  The criteria for an initial disability rating greater 
than 30 percent for pseudofolliculitis barbae and/or adult 
acne with facial scarring have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7800 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

	A.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that the VCAA is 
not applicable to motions for revision or a rating or Board 
decision on grounds of CUE.  Juarez v. Principi, 16 Vet. 
App. 518, 520-21 (2002) (per curiam order); Parker 
v. Principi, 15 Vet. App. 407, 412 (2002); Livesay 
v. Principi, 15 Vet. App. 165 (2001).  

	B.  Analysis

By the March 13th, 1995 rating action, the RO, in pertinent 
part, denied service connection for residuals of a right 
shoulder injury.  According to service treatment records 
available at that time, following a June 1988 motor vehicle 
accident, the veteran complained of back and neck pain and 
stiffness as well as numbness in the fingertips of his right 
hand.  A physical examination demonstrated the presence of a 
small abrasion on his right elbow.  The reports of medical 
care that the veteran received following this accident-and 
indeed all of the service treatment records contained in the 
claims folder at the time of the March 1995 rating action-
were negative for complaints of, treatment for, or findings 
of a right shoulder disability.  

The veteran was discharged from active military duty in April 
1989.  According to post-service medical records available at 
the time of the March 1995 decision, the veteran was treated 
for dislocation of, and pain in, his right shoulder in July 
1992.  He reported that he had dislocated this joint "in the 
past" but did not provide specific details regarding such 
history.  Subsequent medical records reflected treatment for, 
and evaluation of, recurring dislocation, pain, and swelling 
of the veteran's right shoulder as well as possible 
degenerative changes, tear along the anterior glenoid labra, 
and partial rotator cuff tear.  

At a December 1992 treatment session, the veteran reported 
that he had initially dislocated his right shoulder as a 
result of a May 1992 car accident.  In March 1993, an 
examining radiologist explained that results of a computed 
tomography scan of the veteran's right glenohumeral joint 
were "perhaps indicate[ve] . . . [of] previous injury 
involving this structure."  

At a treatment session also conducted in March 1993, the 
veteran again stated that he had originally dislocated his 
right shoulder in a motor vehicle accident.  The examining 
physician concluded that the positive apprehension sign shown 
on examination was "consistent with [a] history of shoulder 
dislocation."  In the following month, the veteran reported 
that he had not gone to the emergency room after "the 
incident" and that his right shoulder had not dislocated at 
that time.  He simply stated that the dislocations of this 
joint began "subsequent to the accident."  

At a January 1995 VA examination, the veteran reported that 
he had injured his shoulder in a truck accident during 
service in 1988.  Following a physical examination, the 
examiner diagnosed post-traumatic right shoulder arthralgia 
with associated tendonitis of the long head of the right 
bicipital tendon but did not specifically state that this 
disability was associated with the veteran's in-service motor 
vehicle accident.  

Based on this evidence, the RO concluded in March 1995 that 
the veteran did indeed have a right shoulder disability.  The 
RO found, however, that service treatment records, and 
post-service medical reports, indicated that this disorder 
was not associated with the veteran's service but, rather, 
was the result of the post-service injury in 1992.  In a 
letter dated later in March 1995, the RO notified the veteran 
of its decision.  As the veteran did not initiate an appeal 
of the denial of his right shoulder claim, that decision 
became final.  38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (1994); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2007).  

On present appeal, the veteran seeks revision or reversal of 
the RO's March 1995 denial of service connection for a right 
shoulder disability on the grounds of CUE.  VA rating 
decisions which are not timely appealed are considered final 
and binding in the absence of a showing of CUE.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2007).  CUE is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Bustos 
v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 
120 S. Ct. 405 (1999) & Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

To establish CUE, a claimant must show either that the 
correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Mere 
disagreement as to how the facts were weighed or evaluated is 
not CUE.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996); Luallen 
v. Brown, 8 Vet. App. 92 (1995); & Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  

According to the pertinent law and regulation in effect at 
the time of the RO's March 1995 decision in the present case, 
service connection was warranted where the evidence of record 
established that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C. § 1131 (West 1994); 38 C.F.R. 
§ 3.303 (1994).  

Throughout the current appeal, the veteran has maintained 
that his right shoulder disability was related in part to the 
in-service motor vehicle accident (which, according to the 
veteran, injured the right-side of his body) and in part to 
the post-service car accident (which he asserts occurred only 
15 days after his separation from service).  See, e.g., 
September 2006 hearing transcript (T.) at 10-11.  As this 
argument relates to the weight that the RO accorded evidence 
of record at the time of the March 13th, 1995 decision, such 
statements cannot support a finding of CUE.  Eddy v. Brown, 
9 Vet. App. 52, 57 (1996); Luallen v. Brown, 8 Vet. App. 92 
(1995); & Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (mere 
disagreement with the manner in which the facts were weighed 
or evaluated does not constitute CUE).  

Additionally, the veteran has asserted that the RO committed 
CUE in the March 13th, 1995 rating action because, prior to 
rendering that decision, the agency had not accorded him a VA 
examination to determine the etiology of his right shoulder 
disability.  He maintains that such an examination would have 
provided evidence of an association between his right 
shoulder disability and his military service.  See, e.g., 
T. at 10-11.  Significantly, however, any failure on the part 
of VA in fulfilling its duty to assist a claimant does not 
constitute CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995) & 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

In any event, even assuming that the veteran's CUE claim is 
facially sufficient, the Board finds no CUE in the 
March 13th, 1995 adjudication.  As previously discussed 
herein, according to the evidence of record at the time of 
that prior determination, service treatment records were 
negative for complaints of, treatment for, or findings of a 
right shoulder disability.  The first competent evidence of 
right shoulder pathology was dated in July 1992 when the 
veteran was treated for dislocations and pain of this joint, 
and the first competent evidence of a diagnosis of a right 
shoulder disability (including possible degenerative changes 
of this joint, tear along the anterior glenoid labra, and 
partial rotator cuff tear) was rendered shortly thereafter.  

At a December 1992 treatment session, the veteran reported 
having sustained an injury to his right shoulder as a result 
of a May 1992 car accident.  A March 1993 examining 
radiologist concluded that current computed tomography 
findings were consistent with a "previous injury" to the 
veteran's right shoulder but did not specifically associate 
those findings with his service (including the in-service 
motor vehicle accident in June 1988).  Also, the January 1995 
VA examiner diagnosed post-traumatic right shoulder 
arthralgia with associated tendonitis of the long head of the 
right bicipital tendon but did not specifically state that 
this disability was associated with the veteran's in-service 
motor vehicle accident.  

The determinative question in this case is not whether it 
would have been reasonable for an adjudicator to have granted 
service connection for the veteran's right shoulder 
disability in March 1995.  Rather, the question at this stage 
is whether, given the law extant at that time, and the 
evidence then of record, it is absolutely clear that a 
different result should have ensued.  Here, the Board must 
answer that question in the negative.  Evidence available at 
the time of the March 13th, 1995 decision does not associate 
the veteran's right shoulder disability (which was first 
diagnosed several years after military discharge) with such 
service.  Rather, the preponderance of the evidence available 
at that time indicated that his right shoulder problems were 
the result of a post-service automobile accident.  

II.  New And Material Claims

	A.  Duties To Notify And To Assist

As previously discussed herein, the VCAA, which was enacted 
on November 9, 2000, eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  38 U.S.C.A. § 5100 et seq (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  
Without deciding whether the notice and development 
requirements of VCAA have been satisfied with regard to the 
veteran's claims to reopen the previously denied issues of 
entitlement to service connection for residuals of a back and 
neck injury and for tinnitus in the present case (and also 
for the de novo claim for service connection for residuals of 
a back and neck injury), the Board concludes that the new law 
does not preclude the Board from adjudicating these matters.  
This is so because the Board is taking action favorable to 
the veteran with regard to these issues, and a decision at 
this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

	B.  Residuals Of A Back And Neck Injury

According to service treatment records available at the time 
of the April 2000 decision, the veteran was initially treated 
for mechanical low back pain in August 1984 and March 1988 
and for cervical strain and spasm in July 1986.  He denied 
incurring any trauma to his low back or neck.  Following the 
June 1988 motor vehicle accident, the veteran complained of 
back and neck pain and stiffness as well as numbness in the 
fingertips of his right hand.  Various examinations 
demonstrated tenderness along the veteran's cervical spine, 
decreased sensation of the distal tips of his right hand, 
muscle spasm of his low back, as well as nonradiating pain of 
his low back.  An in-service examination conducted in January 
1989 demonstrated a normal neck and spine.  At a March 1989 
in-service evaluation, the veteran denied ever having 
experienced recurrent back pain.  

At a post-service VA examination conducted in January 1995, 
the veteran complained of back pain but denied having any 
neck problems.  Following the examination-which included 
objective findings of some limitation of motion of the 
veteran's low back and normal radiographic films of his 
lumbar spine, the examiner diagnosed a history of low back 
pain syndrome.  

In April 2000, the RO concluded that the file contained no 
competent evidence of a diagnosed chronic back or neck 
disability associated with the veteran's active military 
duty.  The RO, therefore, continued a prior denial of service 
connection for residuals of a back and neck injury.  Two days 
later in the same month, the RO notified the veteran of the 
decision.  Several days later, the veteran filed a timely 
notice of disagreement.  

In December 2000, the RO issued a statement of the case (SOC) 
in which the agency continued to deny the veteran's claim.  
Additional medical records received since the April 2000 
rating action failed to demonstrate the presence of chronic 
back or neck disabilities.  As the veteran then failed to 
file a substantive appeal, the RO's April 2000 decision 
became final.  38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (1999); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2007).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  The regulation regarding new and material evidence 
has been amended.  See 38 C.F.R. § 3.156(a) (2007).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen finally decided issues which were received on or after 
August 29, 2001.  In the present case, the veteran's request 
to reopen his claim for service connection for residuals of a 
back and neck injury was filed in September 2002.  Therefore, 
the amended version of the regulation applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  See 
also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In 
deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

At the time of the last prior final decision in 2000, there 
was no competent evidence of a diagnosed chronic back or neck 
disability associated with the veteran's service.  
Importantly, post-service medical reports received since then 
provide such evidence.  Specifically, cervical and lumbar 
myelogram and post-myelogram computed tomography scan 
completed in June 2002 provided the following 
findings:  moderately sized right posterocentral disc 
protrusion at the C6-C7 level, mild disc bulge with posterior 
osteophytes at the C5-C6 level, disc bulges at the C3-C4 and 
C4-C5 levels, moderate diffuse disc bulge at L4-L5 with mild 
narrowing of the neural foramina, and mild disc bulge at the 
L5-S1 level.  

Further, in September 2002 and October 2006 letters, a 
private Doctor of Osteopathy (DO) who had treated the veteran 
for several months expressed her opinion that, "[i]t appears 
from reviewing . . . [the veteran's] old military medical 
records that his chronic neck and back pain may be related to 
an old injury which he sustained in the military in 1988."  
In a January 2003 letter, a doctor from the same clinic 
acknowledged the veteran's history of "chronic neck and 
lower back pain with diffuse disc disease at both levels."  
The physician then expressed his opinion that "[i]t appears 
from a chart review of old military records that the pain may 
be related to an old injury he sustained in the military in 
1988."  

In a September 2006 letter, another private physician noted 
that he treats the veteran for his "longstanding neck and 
lower back pain."  Additionally, this doctor acknowledged 
that, based on a review of the veteran's record, he "had 
been in a rollover accident when he was in a tanker during 
his military service in the late 1980s."  The physician then 
expressed his opinion that "it is more likely than not that 
the current disability for . . . [the veteran's] neck and 
lower back are linked to the symptoms during the service or 
during the presumptive period."  

This additional medical evidence is clearly probative 
because, for the first time, competent evidence of a 
diagnosis of a chronic back and neck disability associated 
with service has been presented.  The Board finds, therefore, 
that the additional evidence received since the prior final 
denial of service connection for residuals of a back and neck 
injury in 2000 raises a reasonable possibility of 
substantiating this issue.  See 38 C.F.R. § 3.156(a) (2007).  
This additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the veteran's claim for service 
connection for residuals of a back and neck injury.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).  

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for residuals of a back and neck injury has been 
received, the Board must now address the de novo issue of 
entitlement to service connection for this disability.  In 
this regard, the Board notes that service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1131 
(West 2002).  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2007).  Service connection may be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

In the present case, the veteran has described back and neck 
pain since service (particularly since an in-service motor 
vehicle accident).  See, e.g., T. at 3-9.  The veteran is 
competent to report such symptomatology because the symptoms 
come to him through his senses and, as such, require only 
personal knowledge rather than medical expertise.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  

Indeed, as previously discussed in this decision, service 
treatment records reflect findings of tenderness along the 
veteran's cervical spine, decreased sensation of the distal 
tips of his right hand, muscle spasm of his low back, as well 
as nonradiating pain of his low back, particularly after a 
June 1988 motor vehicle accident.  Further, post-service 
cervical and lumbar myelogram and post-myelogram computed 
tomography scan completed in June 2002 provided the diagnoses 
of moderately sized right posterocentral disc protrusion at 
the C6-C7 level, mild disc bulge with posterior osteophytes 
at the C5-C6 level, disc bulges at the C3-C4 and C4-C5 
levels, moderate diffuse disc bulge at L4-L5 with mild 
narrowing of the neural foramina, and mild disc bulge at the 
L5-S1 level.  

Significantly, physicians who treat the veteran for his back 
and neck problems have associated the diagnosed back and neck 
disabilities with the in-service motor vehicle accident.  Of 
particular importance to the Board is the October 2006 letter 
in which one of the veteran's treating physicians 
acknowledged review of the veteran's record which showed the 
veteran's involvement in "a rollover accident when he was in 
a tanker during his military service in the late 1980s."  In 
this document, the doctor then expressed his opinion that 
"it is more likely than not that the current disability for 
. . . [the veteran's] neck and lower back are linked to the 
symptoms during the service."  Resolving all doubt in the 
veteran's favor, the Board finds that service connection for 
residuals of a back and neck injury is warranted.  

	C.  Tinnitus

According to evidence available at the time of the June 2001 
decision, service treatment records were negative for 
complaints of, treatment for, or findings of tinnitus.  A 
post-service medical record dated in April 2000 notes 
tinnitus.  

In June 2001, the RO concluded that the file contained no 
competent evidence that the veteran's tinnitus occurred in, 
or was caused by, his service.  The RO, therefore, denied 
service connection for this disorder.  One week later in the 
same month, the RO notified the veteran of the decision.  In 
August 2001, the veteran filed a timely notice of 
disagreement.  

The RO reconsidered, but continued to deny the veteran's 
claim, in an October 2001 SOC and a February 2002 
supplemental statement of the case (SSOC).  Additional 
medical records considered by the RO at the time of its 
October 2001 SOC and February 2002 SSOC reflect continued 
treatment for tinnitus, including the use of a tinnitus 
masker.  

Along with the October 2001 SOC, the RO furnished the veteran 
a VA Form 9 and informed him of the need to complete, and 
submit, the document in order to perfect his appeal.  In 
February 2002 SSOC, the RO reiterated the need to perfect the 
appeal by filing a substantive appeal.  Significantly, the 
veteran did not perfect his appeal, and the RO's June 2001 
denial of service connection for tinnitus, therefore, became 
final.  38 U.S.C.A. § 7105 (West 2000); 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2000); currently 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2007).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  The regulation regarding new and material evidence 
has been amended.  See 38 C.F.R. § 3.156(a) (2007).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen finally decided issues which were received on or after 
August 29, 2001.  In the present case, the veteran's request 
to reopen his claim for service connection for tinnitus was 
filed after that date.  Therefore, the amended version of the 
regulation applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  See 
also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In 
deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

At the time of the last prior final decision, there was no 
competent evidence of an association between the veteran's 
tinnitus and his service.  Importantly, post-service medical 
reports received since then provide such evidence.  
Specifically, in an October 2003 letter, a private physician 
who treats the veteran for hearing loss and symptoms of 
Eustachian tube dysfunction noted that the veteran's main 
complaint is bilateral high-pitched tinnitus.  The doctor 
stated that "[t]hese findings can be consistent . . . [with] 
noise exposure" and acknowledged the veteran's six year 
military service which involved "work . . . around cannons 
and significant loud noise with hearing protection."  
Importantly, the physician then concluded that the veteran's 
"findings of . . . tinnitus may be a result of that."  

This additional medical evidence is clearly probative 
because, for the first time, competent evidence of an 
association between the veteran's tinnitus and his service 
has been presented.  The Board finds, therefore, that the 
additional evidence received since the prior final denial of 
service connection for tinnitus in June 2001 raises a 
reasonable possibility of substantiating this issue.  See 
38 C.F.R. § 3.156(a) (2007).  This additional evidence is, 
therefore, new and material, as contemplated by the pertinent 
law and regulations, and serves as a basis to reopen the 
veteran's claim for service connection for tinnitus.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).  

III.  Increased Rating Claim

        A.  Duties To Notify And To Assist

As previously noted herein, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, & 5126 (West 2002 & Supp. 2006)).  The VCAA imposes 
obligations on VA in terms of its duty to notify and to 
assist claimants.  

VCAA notice is not required in every case, however.  The 
Court has held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the 
Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103 are for application.  Id.  

Here, the veteran's increased rating claim essentially falls 
within this fact pattern.  Following receipt of notification 
of the November 2004 grant of service connection for 
pseudofolliculitis barbae and/or adult acne with facial 
scarring, the veteran perfected a timely appeal of the 
initially assigned 30% evaluation for this disorder.  
Clearly, no section 5103(a) notice is required for the 
veteran's increased rating claim.  As such, the additional 
notification provisions for increased rating claims recently 
set forth by the Court are not applicable in the present 
case.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the December 
2004 notification of the November 2004 rating decision and 
the July 2006 SOC] that contain notice of VA's rating 
communication, his appellate rights, a summary of relevant 
evidence, citations to applicable law (diagnostic code), and 
a discussion of the reasons for the decision made by the 
agency of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development of the initial rating claim on appeal is 
required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased rating issue on appeal.  All relevant treatment 
records adequately identified by the veteran have been 
obtained and associated with his claims folder.  He has been 
accorded a thorough and pertinent VA examination.  

There is no suggestion in the current record that additional 
evidence, relevant to the increased rating issue on appeal, 
exists and can be procured.  In particular, the veteran has 
pointed to no other pertinent evidence which has not been 
obtained.  The Board concludes, therefore, that no further 
evidentiary development of this claim is required.  The Board 
will, therefore, proceed to consider this issue on appeal, 
based on the evidence of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

        B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the November 2004 rating action, the 
RO granted service connection for pseudofolliculitis barbae 
and/or adult acne with facial scarring (30%, effective from 
February 2003).  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned initial disability ratings, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

According to the applicable diagnostic code, the following 
ratings are warranted for disfigurement of the head, face, or 
neck:  30% [with visible or palpable tissue loss, either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes-including eyelids, 
ears-auricles, cheeks, lips), or two or three 
characteristics of disfigurement]; 50% [with visible or 
palpable tissue loss, either gross distortion or asymmetry of 
two features or paired sets of features (nose, chin, 
forehead, eyes-including eyelids, ears-auricles, cheeks, 
lips), or four or five characteristics of disfigurement]; and 
80% [with visible or palpable tissue loss, either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes-including 
eyelids, ears-auricles, cheeks, lips), or six or more 
characteristics of disfigurement .  38 C.F.R. § 4.118, 
DC 7800 (2007).  

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  a scar 5 or more 
inches (13 or more centimeters) in length, a scar at least 
one-quarter inch (.6 centimeters) wide at its widest part, 
elevation or depression on palpation of surface contour of a 
scar, adherence of a scar to underlying tissue, hypo- or 
hyper-pigmented skin in an area exceeding six square inches 
(39 square centimeters), abnormal skin texture (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters), missing underlying soft 
tissue missing in an area exceeding six square inches 
(39 square centimeters), and indurated and inflexible skin in 
an area exceeding six square inches (39 square centimeters).  
38 C.F.R. § 4.118, Note 1 following DC 7800 (2007).  

In the present case, the veteran maintains that the severity 
of his service-connected pseudofolliculitis barbae and/or 
adult acne with facial scarring warrants a 50% rating.  See, 
e.g., T. at 16.  The veteran is competent to report symptoms 
because such actions come to him through his senses and, as 
such, require only personal knowledge rather than medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As 
a lay person, however, he is not competent to offer opinions 
on medical diagnosis or causation, and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The Board finds that the medical findings, which 
directly address the criteria under which this disorder is 
evaluated, to be more probative than the subjective evidence 
of complaints of increased symptomatology.  

According to the relevant evidence of record received during 
the current appeal, the service-connected pseudofolliculitis 
barbae and/or adult acne with facial scarring is manifested 
by 2 hyperpigmented inflammatory papules on the right 
forehead and left cheek; multiple pitted scarring (measuring 
individually approximately 2 millimeter in size and 
encompassing 4 X 4 centimeters on the left check and temple 
and 4 X 6 centimeters on the right cheek and temple, and 
3 millimeter scattered keloidal papules on the posterior neck 
and posterior hairline); and depressed surface contour of the 
cheeks to palpation.  

Significantly, however, visible or palpable tissue loss, 
gross distortion or asymmetry of two features or paired sets 
of features, a scar 5 or more inches (13 or more centimeters) 
in length, a scar at least one-quarter inch (.6 centimeters) 
wide at its widest part, a scar adherent to underlying 
tissue, hypo- or hyper-pigmented skin in an area exceeding 
six square inches (39 square centimeters), missing underlying 
soft tissue missing in an area exceeding six square inches 
(39 square centimeters), or indurated and inflexible skin in 
an area exceeding six square inches (39 square centimeters) 
have not been shown.  

As this evidence illustrates, only two of the eight 
characteristics of disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, have been shown.  These 
characteristics include depression surface contour of 
scarring and abnormal skin texture.  Further, visible or 
palpable tissue loss and gross distortion or asymmetry of two 
features or paired sets of features has not been shown.  
Clearly, the next higher schedular rating of 50% for the 
veteran's service-connected pseudofolliculitis barbae and/or 
adult acne with facial scarring is not warranted.  38 C.F.R. 
§ 4.118, DC 7800 (2007).  

In addition, the Board has considered the diagnostic code 
which rates impairment resulting from dermatitis or eczema.  
According to that code, evidence that the service-connected 
skin disorder affects more than 40% of the entire body or 
more than 40% of exposed areas affected or requires constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month period 
is necessary for the next higher rating of 60%.  38 C.F.R. 
§ 4.118, DC 7806 (2007).  In the present case, the 
service-connected pseudofolliculitis barbae and/or adult acne 
with facial scarring affects only areas of the veteran's face 
and neck (less than 10% of exposed areas and less than 3% of 
his entire body).  Further, the need for constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month period 
has not been shown.  Thus, an increased evaluation pursuant 
to DC 7806 is not warranted.  

The veteran has requested separate evaluations for his 
pseudofolliculitis barbae and his acne.  T. at 23-24.  As a 
matter of law, however, he cannot obtain separate ratings for 
overlapping manifestations of his skin condition.  See, e.g., 
38 C.F.R. § 4.14 (2007).  Aspects of his service-connected 
pseudofolliculitis barbae and his service-connected acne have 
similar manifestations, and this similar pathology is 
considered under the diagnostic codes discussed herein.  38 
C.F.R. § 4.118, DCs 7800 & 7806 (2007).

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's service-connected 
pseudofolliculitis barbae and/or adult acne with facial 
scarring has required hospitalization or results in marked 
interference with employment.  In fact, he receives only 
occasional outpatient treatment for this disorder.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  

What the evidence does not show is that the veteran's 
pseudofolliculitis barbae and/or adult acne with facial 
scarring has resulted in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for hypertension for 
any time during the current appeal.  


ORDER

A finding of CUE in the RO's March 13, 1995 denial of service 
connection for residuals of a right shoulder injury is 
denied.  

New and material evidence having been received to reopen the 
previously denied claim for service connection for residuals 
of a back and neck injury, the appeal is granted to this 
extent.  

Service connection for residuals of a back and neck injury is 
granted.  

New and material evidence having been received to reopen the 
previously denied claim for service connection for tinnitus, 
the appeal is granted to this extent.  

A disability rating greater than 30% for the 
service-connected pseudofolliculitis barbae and/or adult acne 
with facial scarring is denied.  


REMAND

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
tinnitus, the Board must now consider the de novo issue of 
entitlement to service connection for this disorder.  As 
previously discussed in this decision, in the October 2003 
letter, the veteran's private physician concluded that the 
veteran's tinnitus "may be a result" of his six year 
military noise exposure.  The veteran maintains that he has 
experienced ringing in his ears since service, when he was 
exposed to noise from artillery fire.  T. at 12-14, 22.  
Indeed service personnel records indicate that he received 
the Expert Marksmanship Badge (Rifle & M-16) and the 
Sharpshooter Marksmanship Badge (Grenade).  

Significantly, however, service treatment records are 
negative for complaints of, treatment for, or findings of 
tinnitus.  The first diagnosis of tinnitus is noted in an 
April 2000 post-service medical record (5 years after the 
veteran's separation from service).  Further, in a December 
2004 letter, a private audiologist noted that the veteran 
reported experiencing tinnitus "for the past 10 years."  

In light of these conflicting findings, the Board finds that 
a remand of the veteran's de novo claim for service 
connection for tinnitus is necessary.  Specifically, on 
remand, the veteran should be accorded an opportunity to 
undergo a current VA examination to determine, to the extent 
possible, the etiology of his tinnitus.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); and 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating 
that VA's duty to assist veterans, pursuant to the VCAA, 
includes the duty to obtain a medical examination and/or 
opinion when necessary to make a decision on a claim).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  Review the claims folder and ensure 
that all notification and development 
action required by the VCAA are fully 
complied with and satisfied.  In 
particular,

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of service connection for 
tinnitus; 

(b) Inform him of the information and 
evidence he is responsible for providing; 

(c) Notify him of the information and 
evidence VA will attempt to obtain, e.g., 
that VA will make reasonable efforts to 
obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency; and 

(d) Inform him that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.  

2.  Thereafter, schedule the veteran 
for a VA examination to determine the 
nature, extent, and etiology of any 
diagnosed tinnitus that he may have.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated studies testing should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

If tinnitus is diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disability was caused by, or is in 
any way related to, the veteran's 
active service-including whether such 
a disorder is consistent with the 
veteran's complaints of in-service 
noise exposure from artillery fire.  A 
complete rationale should be provided 
for all opinions expressed.  

3.  Following completion of the above, 
the AMC should adjudicate the de novo 
claim for service connection for 
tinnitus.  If the decision remains in 
any way adverse to the veteran, he and 
his representative should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue 
remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


